Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Christopher Lee Evans, Appellant                       Appeal from the 115th District Court of
                                                       Upshur County, Texas (Tr. Ct. No. 16,724).
No. 06-14-00134-CR         v.                          Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                           Burgess participating.



        As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We modify the judgment of the trial court, and as modified, affirm the judgment of the
trial court.
        We note that the appellant, Christopher Lee Evans, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED MARCH 17, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk